HENDRY, Judge.
This is an appeal by the defendant from his conviction and sentence on a charge of carrying a concealed firearm. His trial was held non-jury on a pica of not guilty. The sentence imposed was for a term of one year in the Dade County Jail.
The sole point on appeal is whether or not the court erred in denying defendant’s motion to suppress evidence against him, i. e., the pistol. Appellant’s counsel argues that there was no probable cause for the arrest of the appellant, therefore, the evidence admitted was the result of an illegal search and seizure and should have been suppressed.
We cannot agree. The testimony of the officer making the arrest was to the effect that the appellant was seen by the officer at the intersection of N.W. Second Avenue and Fifty-fifth Street, Miami, at about 8:00 P.M. The appellant was in a hot and sweaty condition when the officer saw him. The officer thought this condition was an indication that the appellant had *466been running. The appellant was pointed out to the officer by a group of people as being the person who had been doing the shooting that had been reported earlier on the police radio. The officer arrested appellant and immediately patted him down. The pistol was found concealed in appellant’s right front pocket.
We have carefully considered the facts and circumstances upon which the officer based the arrest and search and have concluded that they were sufficient to give him reasonable grounds to believe that a crime had been committed or was being committed and the person being arrested had committed it or was committing it. Fla.Stat. § 901.15(3), F.S.A.; see also State v. Outten, Fla.1968, 206 So.2d 392; Kekic v. State, Fla.App.1968, 208 So.2d 487.
For the reasons stated and upon the authorities cited, we have concluded that no error has been made to appear. Therefore, the judgment and sentence appealed are affirmed.
Affirmed.